               Case 18-10864-reg       Doc 318      Filed 06/20/19   Page 1 of 1




                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

IN THE MATTER OF:                                    )       CASE NO.        18-10864
                                                     )       CHAPTER         11
VISION INVESTMENT GROUP, INC.                        )       REG/tb
                                                     )
       Debtor(s)

                                ORDER CONFIRMING PLAN

       Dated on      June 20, 2019

       A hearing with regard to the issues raised by confirmation of the proposed chapter 11 plan

was held at Fort Wayne, Indiana, on June 19, 2019, with Daniel Skekloff, counsel for debtor, and

Ellen Triebold, counsel for the United States Trustee, present.

       Debtor’s chapter 11 plan, filed on February 20, 2019, is confirmed.

       SO ORDERED.


                                             /s/ Robert E. Grant
                                             Chief Judge, United States Bankruptcy Court
